Case 1:19-cv-00853-LMB-MSN Document 43 Filed 09/29/20 Page 1 of 1 PagelD# 266

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

AIDA ELZAGALLY, et al.,
Plaintiffs,
V.

1:19-cv-853 (LMB/MSN)

KHALIFA HIFTER,

Defendant.

ORDER

 

For the reasons stated during a telephone conference held on the record with attorneys for
both parties present, defendants’ Motion to Dismiss [Dkt. No. 32] is GRANTED IN PART and
DENIED IN PART; and it is hereby

ORDERED that Counts I, IV, V, VI, VI, and VII of plaintiffs’ Complaint [Dkt. No. 1] be
and are DISMISSED, leaving only Count II; and it is hereby

ORDERED that the action be and is STAYED for sixty days.

The Clerk is directed to remove this action from the active docket and forward copies of
this Order to counsel of record.

Entered this 29 day of September, 2020.

Alexandria, Virginia

Leonie M. Brinkema
United States District Judge

 
